Citation Nr: 0123324	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to April 
1958.

In a December 1997 decision by the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the RO denied the veteran's claim for a compensable 
rating for his service-connected pulmonary tuberculosis.  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board).  On March 30, 2000, the Board denied the 
veteran's claim.  The veteran appealed that denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2001 Court order, the Court granted the 
Secretary's unopposed motion to remand the appeal to the 
Board, and vacated the March 2000 Board decision.  The basis 
of the Secretary's motion for remand was the recent enactment 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.

The veteran contends that his current breathing difficulties 
are a result of his service-connected pulmonary tuberculosis.  
In this regard, he testified at a hearing at the RO in April 
1998 that his physician, Dr. Sandlin, told him that his 
breathing difficulties were due to scar tissue from his 
tuberculosis.  He later noted in an informal brief before the 
Court, dated in October 2000, that he was led to believe at 
the April 1998 hearing that the RO was going to try to obtain 
Dr. Sandlin's records, but that this was not done.  Indeed, 
the record shows that while the RO made a request in April 
1998 to obtain treatment records from the Lexington, 
Kentucky, VA medical center, it did not make a similar 
request to obtain Dr. Sandlin's treatment records.   

Accordingly, in order to comply with the duty to assist 
provisions of the VCAA, the RO must make an attempt to obtain 
Dr. Sandlin's treatment records, as well as all other 
relevant records not already on file.  See 38 U.S.C.A. 
§ 5103A(b).  The RO should also consider whether any 
additional notification or development is required under the 
VCAA, including conducting a new and contemporaneous medical 
examination if such an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  It would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
obtain the names, addresses and dates of 
treatment of all health care givers, VA or 
private, who treated the veteran for a 
pulmonary disorder since 1997.  Of 
particular interest are Dr. Sandlin's 
treatment records.  After obtaining the 
necessary releases, the RO is to attempt 
to obtain all records cited by the 
veteran.  Any records received should be 
associated with the claims folder.  If 
attempts to secure any records listed by 
the veteran are unsuccessful, this should 
be documented in the claims folder, and 
the veteran should be notified in order 
that he might make an effort to locate the 
records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) are completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures are fully complied with and 
satisfied, including affording the veteran 
a new examination if necessary.  

3.  Finally, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




